Citation Nr: 1309451	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  12-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether the termination of special monthly pension benefits due to excessive income was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (RO) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  In the decision, the RO terminated the Veteran's special monthly pension benefits effective January 1, 2010, due to excessive income.  In an October 2011 letter, the RO informed the Veteran that the special monthly pension benefits would be terminated as of January 1, 2010.  By letter dated in May 2012, the RO informed the Veteran that he was scheduled to testify at a hearing at the RO before a Decision Review Officer in June 2012 pursuant to his hearing request.  However, the record shows that the hearing was cancelled due to the Veteran's ill health.  See Statement of the Case dated in August 2012.

The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals the presence of several pertinent documents that are not a part of the Veteran's paper claims file.  All such documents have been reviewed and considered.

The issue of entitlement to a waiver of recovery of an overpayment of VA special monthly pension based on need for aid and attendance, to include the question of whether the overpayment was created properly, is being referred and has been raised by the Record.  See Appeal to Board of Veterans Appeals dated in November 2012 and Statement of Accredited Representative in Appeals Case Dated in December 2012.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Veteran does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In determining whether the RO appropriately used the income and medical expenses reported by the Veteran in adjusting his pension payments beginning January 1, 2010, the Board finds that the issue of whether the RO appropriately calculated the Veteran's countable income is inextricably intertwined with that determination.  As it stands, the Board at this point is unable to verify the countable income the RO identified in its December 2011 determination, and, therefore, remand is necessary for the RO to provide a more detailed accounting of how it determined the Veteran's countable income and his pension entitlement effective January 1, 2010.  

By way of background, the Veteran submitted a formal claim for special pension benefits based on the need for aid and attendance in September 2008.  The only sources of recurring monthly income that were reported on the claim form were U.S. Civil Service income in the amount of $1564.00 and military retirement income (DFAS) in the amount of $647.51.  Monthly social security benefits in the amount of $283.00 were also reported for the Veteran's spouse.  

By decision dated in February 2009, the RO granted special monthly pension based on the need for aid and attendance effective in September 2008.  The Veteran was informed that his pension award was based on the total family income of his and his spouse.  

In March 2011, VA received an Improved Pension Eligibility Verification Report showing additional reported income for 2010 and 2011, including Social Security benefits that the Veteran was receiving.  By letter dated in October 2011, VA informed the Veteran of its proposal to terminate his special monthly pension benefits because he had a reported income of "$84,0000" which exceeded the maximum income limit for a Veteran with one dependant of $23,396.00.  Also in this letter, VA informed the Veteran that some additional reported income was not being counted without further clarification.  By letter dated in December 2011, the VA Pension Management Center in St. Paul, Minnesota, informed the Veteran that his disability pension award was being terminated based on his Eligibility Verification Report that was received on March 1, 2011.  VA calculated the Veteran's countable income to be $120,790.00 after reducing his income by family medical expenses in the amount of $45,592.00.  

It appears that VA relied on various records to assess the Veteran's and his spouse's total income for pension purposes, but the various records are inconsistent with each other.  For example, a Financial Status Report dated in February 2011 shows that the Veteran and his spouse had been retired for at least two years, while a March 2011 Improved Pension Eligibility Verification Report shows that the Veteran earned $47,490.99 in gross wages for 2010 and his spouse earned $30,006.00 for the same period.  The fact that the Veteran is of an advanced age and has been in a nursing home since 2007 makes his reported earnings for 2010 suspect.  Moreover, in regard to his spouse, her reported income of $30,006.00 in 2010 is inconsistent with the reports on VA Forms 21-4138 dated in December 2011 and January 2012 showing that she earned a yearly income of $10,296.96 in 2010.  

Also, an apportionment of the Veteran's U.S. Civil Service and DFAS monthly income was put into effect following his divorce from his spouse in 1990 (they remarried in 1998).  See VA Forms 21-4138 dated in December 2011 and January 2012.  However, it is unclear from the record what the total amount of monthly benefits he and his spouse received from the U.S. Civil Service and DFAS in 2010.  In terms of U.S. Civil Service income, VA Form 21-4138 indicates that the total monthly income effective in January 2010 was $2,508.00.  However, this form also shows that the Veteran's spouse received U.S. Civil Service income of $643.00.  Accordingly, it is not clear whether the $643.00 is the apportioned amount of the $2,508.00 or in addition to the $2,508.00.  

Accurately determining the total income for the Veteran and his spouse beginning in 2010 is essential in determining whether the termination of special monthly pension benefits due to excessive income was proper .  This is particularly essential in view of the  reported medical expenses for 2010 of $45,592.90.  In this regard, for purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).   

Based on the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should review the calculation of countable income given the concerns set forth by the Board above in the body of this Remand.  If there are any facts or figures that need clarification or supporting documentation by the Veteran, he should be contacted and requested to provide what is needed.  In a detailed summary, the AOJ must provide a clear explanation for all figures used so that the Board is able to understand where it derived the amounts used in calculating the Veteran's countable income in 2010 and why such amounts were used citing to appropriate authority where applicable. 

2.  If the AOJ has not already done so, it should calculate the Veteran's pension benefits for the period beginning January 1, 2010, and provide the Veteran with appropriate notice.

3.  If the above actions do not resolve the Veteran's appeal, a Supplemental Statement of the Case should be issued to the him and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


